          Case 5:19-cv-01076-XR Document 1 Filed 09/06/19 Page 1 of 6



                      UNITED STATES DISTR ICT COURT
                       WESTERN DISTR ICT OF TEXAS
                          SAN ANTONIO DIVIS ION
Carmen A. Aguirre                        §
                                         §
                                         §   Civil Action No.
                                         §
v                                        §         5:19-cv-1076
                                         §
                                         §
                                         §
ChexSystems Collection Agency,           §
                                         §
Inc.                                     §

                                   Complaint
                            __________________________


Introduction

    1. In enacting the Fair Credit Reporting Act, Congress found that the
       banking system depends on fair and accurate credit reporting, that
       inaccurate reporting impair s the efficiency of the banking system, and
       unfair credit reporting undermines public confidence in in the banking
       system.

    2. Plaintiff brings this action for Defendant s violations of the Fair Credit
       Reporting Act and seeks actual damages, statutory damages, punitive
       damages, and attorney’s fees and costs.


Jurisdiction & Venue

    3. Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C.
       § 1331.
           Case 5:19-cv-01076-XR Document 1 Filed 09/06/19 Page 2 of 6




  4. Venue is proper in this district and division pursuant to 28 U.S.C. §
        1391(b) as a substantial part of the events or omissions giving rise to
        Plaintiff’s claims occurred here.


Parties

  5. Plaintiff, Carmen A. Aguirre, is a natural person who resides in and has
        resided in San Antonio, Bexar County, Texas at all times relevant to
        this action.

  6. Defendant, ChexSystems Collection Agency, Inc., is a Minnesota
        corporation with a principal business address at 601 Riverside Ave.
        Jacksonville, FL 32204 . ChexSystems may be served via its registered
        agent CT Corporation System at 350 N. St. Paul St. Ste. 2900 Dallas,
        Texas 75201.


Facts

  7. ChexSystems is a specialty consumer reporting agency.

  8. For a monetary fee ChexSystems regularly engages in the practice of
        assembling or evaluating consumer credit information for the purpose
        of furnishing information to third parties.

  9. ChexSystems uses the telephone, mails, and internet as well as other
        means of interstate commerce in preparing or furnishing consumer
        reports.

  10. ChexSystems collects consumers banking histories including prior
        checks returned for non-sufficient funds. Merchants use this
      Case 5:19-cv-01076-XR Document 1 Filed 09/06/19 Page 3 of 6




   information to determine whether they should accept a check. Banks
   use this information when consumer seek to open deposit accounts.

11. Under the burden of numerous unsecured debts and without a way to
   make payments, Aguirre filed a bankruptcy case under Chapter 7.

12. Her case was filed on February 6, 2018 and closed o n May 11, 2018.

13. Following her bankruptcy her credit report properly reflected zero
   balances for her various creditors.

14. However, she was unable to open a bank account or cash a check.
   Without a bank account she could not have a debit card. The inability
   to cash a check frustrated her. She was effectively locked out of the
   modern banking system.

15. She investigated why she was locked out and discovered that
   ChexSystems reporting was interfering with her ability to bank.

16. She disputed the reporting with ChexSys tems.

17. In its response to Aguirre’s dispute, ChexSystems provided a report
   showing an account with Woodforest National Bank as owing
   $2,373.40.

18. Per ChexSystems’ report the account was closed in January 2017,
   before the bankruptcy.

19. Per Aguirre’s post-bankruptcy tri-merge credit report , the account has
   a zero balance.
        Case 5:19-cv-01076-XR Document 1 Filed 09/06/19 Page 4 of 6




  20. ChexSystems’s report should be the same that Transunion, Equifax,
     and Experian reports on the tri -merge report.


Cause of Action – Fair Credit Reporting Act

  21. Plaintiff incorporates the foregoi ng paragraphs as though the same
     were set forth at length herein.

  22. ChexSystems intentionally or negligently failed to establish, maintain,
     or follow reasonable procedures to assure maximum possible accuracy
     with respect to Plaintiff’s credit file and has b een reporting false and
     inaccurate information to third parties even after it has known or
     should have known that the information it was publishing was false, all
     prohibited by the FCRA, §15 U.S.C. §1681e(b).

  23. After receiving Plaintiff’s dispute ChexSystem s failed to correct its
     negative reporting on Plaintiff’s credit report.

  24. ChexSystems intentionally or negligently did not conduct a proper re -
     investigation after Plaintiff disputed the incorrect credit report.
     ChexSystems has violated its duties under 15 U.S.C. §1681i.

  25. ChexSystems actions or inactions in investigating Plaintiff’s dispute
     were willful, and continue to be so, or in the alternative, they were and
     are negligent.

  26. Plaintiff is entitled to recover her actual damages, her statutory
     damages, punitive damages, costs and attorney’s fees from
     ChexSystems.
         Case 5:19-cv-01076-XR Document 1 Filed 09/06/19 Page 5 of 6




Jury Demand

   27. Plaintiff demands this case be tried before a jury.


Prayer for Relief

Plaintiff prays, that this Court enter judgment against Defendant and in favor

of Plaintiff for:

   a. Actual damages;

   b. Statutory damages;

   c. Punitive damages;

   d. Attorney’s fees, costs, and litigation expenses;

   e. Such other and further relief as may be necessary, just and proper .



                                     Respectfully Submitted,

                                     /s/William M. Clanton
                                     William M. Clanton
                                     Texas Bar No. 24049436

                                     Law Office of Bill Clanton, P.C.
                                     926 Chulie Dr.
                                     San Antonio, Texas 78216
                                     210 226 0800
                                     210 338 8660 fax
                                     bill@clantonlawoffice.com
Case 5:19-cv-01076-XR Document 1 Filed 09/06/19 Page 6 of 6
